           Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 1 of 14




                                                     THE HONORABLE JAMES L. ROBART
 1

 2

 3

 4

 5

 6

 7                        IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10   FRANTZ SAMSON, a Washington resident,        NO. 2:19-cv-00175-JLR
     individually and on behalf of all others
11   similarly situated,                          UNITED HEALTHCARE SERVICES
                                                  INC.’S MOTION TO STAY PENDING
12                       Plaintiff,               THE U.S. SUPREME COURT’S
                                                  DECISION IN BARR V. AMERICAN
13
           v.                                     ASSOCIATION OF POLITICAL
14                                                CONSULTANTS, OR, ALTERNATIVELY,
     UNITED HEALTHCARE SERVICES, INC.,            TO DISMISS, TRANSFER, OR STAY
15                                                UNDER THE FIRST-TO-FILE RULE
                         Defendant.
16                                                NOTE ON MOTION CALENDAR:
                                                  MAY 1, 2020
17

18

19

20

21

22

23

24

25

26

27
     MOTION TO STAY PENDING SUPREME COURT                           BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                         44 Montgomery Street, 41st Floor
                                                                            San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 1                                (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                 www.bsfllp.com
                Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 2 of 14




 1                                                     TABLE OF CONTENTS
 2   FACTUAL BACKGROUND ..................................................................................................... 3
 3      I.     The Supreme Court may invalidate the TCPA provision underlying Plaintiff’s
               only claim. .......................................................................................................................... 3
 4
        II.    Matlock, Humphrey, and Samson: Three overlapping TCPA cell phone cases
 5             against United. .................................................................................................................... 4
 6   ARGUMENT ................................................................................................................................ 5
 7      I.     At a minimum, the Court should stay this case pending the U.S. Supreme Court’s
               decision on whether to invalidate the TCPA’s cell phone restriction in its entirety. .......... 5
 8
               A.     Denying a stay pending the U.S. Supreme Court’s decision will prejudice
 9                    United. ........................................................................................................................ 6
10             B.     Granting a stay will not prejudice Plaintiff because it will be brief, he does
                      not seek immediate judicial intervention, and he does not allege a continuing
11
                      violation. ..................................................................................................................... 8
12
               C.     Granting a temporary stay will promote the orderly course of justice in this
13                    case. ............................................................................................................................ 9

14      II.    Alternatively, the Court should dismiss, transfer, or stay this case under the
               first-to-file rule. ................................................................................................................ 10
15
               A.     Matlock and Humphrey predate Samson’s complaint by more than five years. ...... 11
16
               B.     Matlock/Humphrey and Samson involve substantially similar parties. .................... 11
17             C.     Matlock/Humphrey and Samson raise substantially similar issues. .......................... 12
18   CONCLUSION .......................................................................................................................... 13
19

20

21

22

23

24

25

26

27
     MOTION TO STAY PENDING SUPREME COURT                                                                         BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                                                        44 Montgomery Street, 41st Floor
                                                                                                                           San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 2                                                                               (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                                                                www.bsfllp.com
               Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 3 of 14




 1             United HealthCare Services, Inc. (United) respectfully moves to stay this case until the
 2   Supreme Court decides Barr v. American Association of Political Consultants, Inc., No. 19-631,
 3   cert. granted, Jan. 10, 2020. United alternatively moves to dismiss, transfer, or stay under the
 4   first-to-file rule.
 5                                     FACTUAL BACKGROUND
 6   I.        The Supreme Court may invalidate the TCPA provision underlying Plaintiff’s
               only claim.
 7
               Earlier this year, the U.S. Supreme Court granted certiorari to review the
 8
     constitutionality of the TCPA’s cell phone restriction, 47 U.S.C. § 227(b)(1)(A)(iii)—the same
 9
     provision on which Plaintiff bases his claim. Compare Barr v. Am. Ass’n of Political
10
     Consultants, Inc., No. 19-631, SCOTUSblog, https://www.scotusblog.com/case-files/cases/barr-
11
     v-american-association-of-political-consultants-inc/ (cert. granted on January 10, 2020), with
12
     Samson Am. Compl. ¶¶ 5.2, 7.1 (pleading cell phone claim under § 227(b)(1)(A)(iii)), and ECF
13
     No. 69. The constitutionality of the cell phone restriction is at issue because two circuits held
14
     that a content-based exception within § 227(b)(1)(A)(iii) (for calls made to collect federal
15
     government debt) violates the First Amendment. See Duguid v. Facebook, Inc., 926 F.3d 1146,
16
     1153-56 (9th Cir. 2019); Am. Ass’n of Political Consultants, Inc. v. FCC, 923 F.3d 159, 167-68
17
     (4th Cir. 2019).
18
               Respondents argue that the TCPA’s cell phone restriction is invalid. See Br. for
19
     Respondents at 33–51 (Mar. 25, 2020). And they are likely to prevail if history is any guide.
20
     When the Court grants certiorari, it reverses approximately 73 percent of the time. See, e.g.,
21
     Hon. Timothy B. Dyk, Thoughts on the Relationship Between the Supreme Court and the
22
     Federal Circuit, 16 Chi.-Kent J. Intell. Prop. 67, 72 (2016). This reversal rate is even higher
23
     where, as here, there is no circuit split. See, e.g., Stephen L. Wasby, How the Ninth Circuit
24
     Fares in the Supreme Court: The Intercircuit Conflict Cases, 1 Seton Hall Circuit Rev. 119, 128
25
     (2005).
26

27
     MOTION TO STAY PENDING SUPREME COURT                                       BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                     44 Montgomery Street, 41st Floor
                                                                                        San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 3                                            (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                             www.bsfllp.com
              Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 4 of 14




 1
     II.      Matlock, Humphrey, and Samson: Three overlapping TCPA cell phone cases
 2            against United.
 3            In 2013, a plaintiff brought a case against United that seeks to certify a nationwide class

 4   of all people “who received any telephone call/s” from United to their “cellular telephone made

 5   through the use of any automatic telephone dialing system or with an artificial or prerecorded

 6   voice.” Decl. of Maxwell V. Pritt (Pritt Decl.), Ex. A, Compl. ¶ 24, Matlock v. United

 7   HealthCare Servs., Inc., No. 13-cv-2206, ECF No. 2 (E.D. Cal. Oct. 22, 2013). That case is

 8   currently stayed. Minute Order, Matlock, No. 13-cv-2206, ECF No. 59 (Oct. 29, 2019). Before

 9   it was stayed, however, the Matlock court consolidated a later-filed case, Humphrey v. United

10   HealthCare Services, Inc., No. 2:14-cv-01792 (E.D. Cal.), which had been transferred from the

11   Northern District of Illinois. See Humphrey v. United HealthCare Services, Inc., No. 14-cv-

12   1157 (N.D. Ill.). In Humphrey, the “[p]laintiff seeks to represent a class of consumers who was

13   called by United Healthcare using an artificial or pre-recorded voice without the consent of the

14   called party.” Pritt Decl., Ex. B, Humphrey Compl. ¶ 20, No. 13-cv-2206, ECF No. 48 (Feb. 28,

15   2014).

16            Similarly, in this case, Samson seeks to certify a nationwide class of “[a]ll persons or

17   entities in the United States who, on or after four years before the filing of this action, received a

18   call to their cellular telephone line with a pre-recorded message, made by or on behalf of

19   Defendant.” Compl., ¶ 7.1. Samson alleges United called his cell phone with pre-recorded

20   messages intended for others. Id., ¶ 12. Those people are United members or others who

21   consented to United’s calls, and who rely on those calls to understand, use, and maintain their

22   healthcare coverage.

23            Plaintiff has taken discovery of three United teams that make outbound calls. But his

24   putative class is not limited by team. Rather, it would include dozens of teams that place many

25   types of calls intended for United’s 45 million members who have many different health care

26   needs. The parties agreed to stay discovery and motion practice pending an ongoing and

27
     MOTION TO STAY PENDING SUPREME COURT                                       BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                     44 Montgomery Street, 41st Floor
                                                                                        San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 4                                            (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                             www.bsfllp.com
            Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 5 of 14




 1   productive mediation. See Order Extending Case Deadlines to Allow Mediation, ECF No. 69
 2   (Dec. 31, 2019).
 3          Plaintiff nonetheless informed United that he intends to move in the near future to amend
 4   his complaint. United’s understanding is that Plaintiff’s amended complaint will delete the
 5   putative class in the Complaint and seek to certify two new nationwide classes: (1) a “re-
 6   assigned number” class of people who were assigned a number that previously belonged to a
 7   United member (the “Reassigned Number Class”); and (2) a class of people who United called
 8   after they asked not to be called (the “Do Not Call Class”). These proposed putative classes
 9   differ drastically from the class alleged in the Complaint on which discovery has been based,
10   and are defined to include calls that are subsumed by the putative classes alleged in Matlock and
11   Humphrey.
12                                            ARGUMENT
13   I.     At a minimum, the Court should stay this case pending the U.S. Supreme Court’s
            decision on whether to invalidate the TCPA’s cell phone restriction in its entirety.
14
            United respectfully requests that the Court stay this case pending the Supreme Court’s
15
     impending decision in Barr v. American Association of Political Consultants, No. 19-631. That
16
     decision likely will void the TCPA’s cell phone restriction—and with it, Plaintiff’s only
17
     remaining claim in this case.1 As discussed below, courts in this District and Circuit (including
18
     this Court) have stayed TCPA cases for far less. See, e.g., Lennartson v. Papa Murphy’s
19
     Holdings, Inc., 2016 WL 51747, at *5 (W.D. Wash. Jan. 5, 2016); Kwan v. Clearwire Corp.,
20
     2011 WL 1213176, at *3 (W.D. Wash. Mar. 29, 2011) (Robart, J.); Eric B. Fromer Chiropractic,
21
     Inc. v. New York Life Ins. & Annuity Corp., 2015 WL 6579779, at *2 (C.D. Cal. Oct. 19, 2015)
22
     (staying TCPA case and collecting five other cases that were stayed pending a Supreme Court
23
     decision).
24

25

26
            1
                Plaintiff dismissed his two Washington state claims on December 31, 2019. See Dkt.
27   68.
     MOTION TO STAY PENDING SUPREME COURT                                     BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                   44 Montgomery Street, 41st Floor
                                                                                      San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 5                                          (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                           www.bsfllp.com
             Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 6 of 14




 1           Three factors inform whether to stay this case pending a Supreme Court decision:
 2   “[A] the hardship or inequity that a party may suffer in being required to go forward; [B] the
 3   possible damage that may result from granting a stay; and [C] the orderly course of justice
 4   ‘measured in terms of the simplifying or complicating of issues, proof, and questions of law
 5   which could be expected to result from a stay.’” Kwan, 2011 WL 1213176, at *2 (quoting
 6   CMAX, Inc. v. Hall, 300 F.3d 265, 268 (9th Cir. 1962)). All three factors support staying this
 7   case.
 8           A.     Denying a stay pending the U.S. Supreme Court’s decision will
                    prejudice United.
 9
             The hardship and inequity United will suffer if this case is required to go forward
10
     pending American Association of Political Consultants is more than sufficient to justify a stay.
11
     Indeed, this Court has stayed other TCPA cases to await Supreme Court decisions when they
12
     involved a lower probability of a decision in the defendant’s favor, and a lower impact of such a
13
     decision.
14
             In Kwan, there was a “significant possibility” that Plaintiff’s claims would “turn on the
15
     Supreme Court’s opinion” in the then-pending AT&T Mobility LLC v. Concepcion, 563 U.S. 333
16
     (2011). 2011 WL 1213176, at *3. This Court reasoned that Concepcion could limit—but not
17
     eliminate—discovery. That was enough to justify a stay, because “[t]he burdens associated with
18
     discovery in a putative class action are substantially greater than in an individual arbitration.”
19
     Id. It was immaterial that the deadline for plaintiff’s motion for class certification was only a
20
     week away. See id. at *1 (April 7 deadline for class certification motion; stay issued on March
21
     29).
22
             In Lennartson, 2016 WL 51747, at *4–5, the Court stayed plaintiff’s TCPA case for the
23
     then-pending Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016). The Court conceded that even if
24
     Spokeo came down in defendant’s favor, the plaintiff would still have standing (and thus a TCPA
25
     claim). Id. at *5. Yet the Court stayed the case because “Spokeo could simplify or complicate
26

27
     MOTION TO STAY PENDING SUPREME COURT                                       BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                     44 Montgomery Street, 41st Floor
                                                                                        San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 6                                            (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                             www.bsfllp.com
              Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 7 of 14




 1   the class certification process. For example, it could limit the size of Lennartson’s putative class
 2   . . . .” Id.
 3            Here, the impact of a favorable decision is much greater than in Kwan or Lennartson. If
 4   the Supreme Court invalidates the TCPA’s cell phone restriction, Plaintiff’s sole claim will fail
 5   in its entirety. Plaintiff does not—and cannot—allege any other violation of the TCPA, because
 6   he was called only on his cell phone. Compl., ¶ 1.1. And even if he had been called on a
 7   landline, those calls would not be TCPA violations under regulations that shield non-commercial
 8   calls (including healthcare calls) to non-cellular lines. See TCPA Rules and Regulations, 7 FCC
 9   Rcd. 8752, 8782 (1992); accord 47 C.F.R. § 64.1200(a)(3)(ii) (non-commercial), (v) (health care
10   message).
11            In addition, it is likely the Supreme Court will strike down the TCPA’s cell phone
12   restriction in American Association of Political Consultants. Certiorari statistics and the Court’s
13   First Amendment law make this clear. When the Court grants certiorari, it reverses about 73
14   percent of the time. See, e.g., Dyk, supra, at 72. This reversal rate is even higher where, as
15   here, there is no circuit split. See, e.g., Wasby, supra, at 128; see also Duguid, 926 F.3d at 1156
16   (following the Fourth Circuit and severing the TCPA cell phone restriction’s government debt
17   exception). So the Supreme Court is likely to reverse in American Association of Political
18   Consultants.
19            Reversal entails either saving the TCPA’s cell phone restriction in its entirety—
20   government debt exception and all—or invalidating it entirely. The former is highly unlikely, as
21   it would repudiate the Supreme Court’s recent First Amendment jurisprudence, which subjects
22   to fatal strict scrutiny any restriction on speech that “draws distinctions based on the message a
23   speaker conveys.” Reed v. Town of Gilbert, 135 S. Ct. 2218, 2227 (2015). The TCPA’s cell
24   phone restriction does just that. It bans calls to cell phones unless they are “made solely to
25   collect a debt owed to or guaranteed by the United States.” 47 U.S.C. § 227(b)(1)(A)(iii). Its
26   applicability “thus depend[s] entirely on the communicative content of the [call].” Reed, 135 S.
27   Ct. at 2227; see also McCullen v. Coakley, 573 U.S. 464, 479 (2014). And striking the cell
     MOTION TO STAY PENDING SUPREME COURT                                      BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                    44 Montgomery Street, 41st Floor
                                                                                       San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 7                                           (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                            www.bsfllp.com
             Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 8 of 14




 1   phone restriction would mirror the Court’s treatment of other content-based speech restrictions.
 2   See, e.g., Reed, 135 S. Ct. at 2224, 2227 (striking down entire “provisions” for being content-
 3   based, not just severing unconstitutional “exemptions”); Arkansas Writers’ Project, Inc. v.
 4   Ragland, 481 U.S. 221, 232, 234 (1987) (same); Br. for Respondents 33–50 (discussing caselaw
 5   in depth).
 6           Moving forward with this case now will require United to divert substantial resources
 7   and employee time from providing healthcare services to members and coordinating responses
 8   to the COVID-19 global pandemic, to engaging in further internal investigation, discovery, and
 9   motion practice in this case, including expert depositions and class certification. See Decl. of
10   Ryan C. Wong ¶¶ 2–13. These costs are not recoverable even after the Supreme Court strikes
11   down the TCPA’s cell phone provision in the coming months. Accordingly, the first stay factor
12   urges this Court to wait for the Supreme Court’s decision in American Association of Political
13   Consultants.
14           B.         Granting a stay will not prejudice Plaintiff because it will be brief, he
                        does not seek immediate judicial intervention, and he does not allege
15
                        a continuing violation.
16
             A stay will not prejudice Plaintiff for at least three reasons. First, whether Plaintiff can
17
     proceed with his case will be decided soon. The Supreme Court granted certiorari in American
18
     Association of Political Consultants on January 10, 2020, and the case will be fully briefed this
19
     month. Argument was scheduled for April 22, but the Supreme Court delayed oral argument
20
     temporarily for all cases remaining cases on its calendar due to the COVID-19 emergency. See
21
     U.S. Supreme Court, Press Release Regarding Postponement of April Oral Arguments (Apr. 3,
22
     2020), https://www.supremecourt.gov/publicinfo/press/pressreleases/pr_04-03-20. The Court
23
     advised that it:
24                      will consider rescheduling some cases from the March and April
25                      sessions before the end of the Term, if circumstances permit in
                        light of public health and safety guidance at that time. The Court
26                      will consider a range of scheduling options and other alternatives if
                        arguments cannot be held in the Courtroom before the end of the
27                      Term.
     MOTION TO STAY PENDING SUPREME COURT                                         BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                       44 Montgomery Street, 41st Floor
                                                                                          San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 8                                              (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                               www.bsfllp.com
               Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 9 of 14




 1   Id. Thus, there is still a substantial chance that the decision in American Association of Political
 2   Consultants will be handed down by the end of this term, which is typically in late June or early
 3   July. See Supreme Court Procedures, https://www.uscourts.gov/about-federal-
 4   courts/educational-resources/about-educational-outreach/activity-resources/supreme-1. Even if
 5   COVID-19 were to defer the decision to the end of next term, that would be a delay of a “year or
 6   so”—which would still support a stay. Centeno v. Inslee, 310 F.R.D. 483, 491 (W.D. Wash.
 7   2015) (granting defendant’s motion to stay case in September—more than nine months before
 8   the end of the term—given the then-pending Friedrichs v. California Teachers Ass’n, 136 S. Ct.
 9   1083 (2016)); see also Eric B. Fromer Chiropractic, 2015 WL 6579779, at *2 (collecting five
10   cases in which the district court issued stays in June or July because of Supreme Court cases
11   scheduled for next term—such as Spokeo, which the Court decided about 11 months after those
12   stays).
13             Second, Plaintiff does not seek immediate judicial intervention in this case. Rather,
14   Plaintiff filed his complaint in January 2019 and has stipulated to case management extensions.
15   And for the past few months he has agreed to stay discovery and pursue mediation, which is
16   ongoing. He cannot simultaneously pursue these goals while claiming a brief pause in litigation
17   will harm him.
18             Finally, Plaintiff does not allege a continuing TCPA violation. He allegedly received his
19   last unlawful call in January 2019. Compl., ¶ 6.7. Accordingly, this brief stay will not prejudice
20   Plaintiff.
21             C.     Granting a temporary stay will promote the orderly course of justice
                      in this case.
22
               A stay will promote the orderly course of justice. This Court held that a stay furthers
23
     justice where “[a]rguably, the Supreme Court’s decision in [the pending case] will simplify the
24
     present issue in this case.” Kwan, 2011 WL 1213176, at *3 (internal quotation marks omitted).
25
     This Court also recognized that a stay is especially important in freedom of speech cases, where
26

27
     MOTION TO STAY PENDING SUPREME COURT                                       BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                     44 Montgomery Street, 41st Floor
                                                                                        San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 9                                            (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                             www.bsfllp.com
            Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 10 of 14




 1   “a stay will facilitate guidance by the ultimate arbiter of the First Amendment.” Centeno, 310
 2   F.R.D. at 491.
 3          As discussed above, the Supreme Court will “arguably”—if not likely—invalidate the
 4   TCPA’s cell phone provision, and thus Plaintiff’s remaining cause of action, in American
 5   Association of Political Consultants. That would of course “simplify the present issue in this
 6   case.” A stay will also “facilitate guidance by the ultimate arbiter of the First Amendment,” the
 7   Supreme Court, because one of the questions presented in American Association of Political
 8   Consultants is “[w]hether the government-debt exception to the TCPA's automated-call
 9   restriction violates the First Amendment.” Question Presented, Barr v. Am. Ass’n Pol.
10   Consultants, No. 19-631, https://www.supremecourt.gov/docket/docketfiles/html/qp/19-
11   00631qp.pdf (cert. granted Jan. 10, 2020). For both of these reasons, “[l]ittle advantage to
12   proceeding with discovery and motions practice in the interim exists.” Lennartson, 2016 WL
13   51747, at *5.
14          In sum, given the prejudice to United if a stay is denied, the lack of prejudice to Plaintiff
15   if one is granted, and the importance of a stay in promoting an orderly course of justice, the
16   Court should stay this case pending the Supreme Court’s decision in American Association of
17   Political Consultants.
18   II.    Alternatively, the Court should dismiss, transfer, or stay this case under the
            first-to-file rule.
19
            If the Court declines to stay this case pending American Association of Political
20
     Consultants, then it should dismiss, transfer, or stay the case under the first-to-file rule. The
21
     “rule is a ‘generally recognized doctrine of federal comity’ that urges the Court to transfer, stay,
22
     or dismiss an action if a case with substantially similar issues and parties was previously filed in
23
     another district court.” Pars Equality Ctr. v. Pompeo, 2018 WL 6523135, at *3 (W.D. Wash.
24
     Dec. 12, 2018) (Robart, J.) (quoting Pacesetter Sys., Inc. v. Medtronic, Inc., 678 F.2d 93, 94 (9th
25
     Cir. 1982)). The rule “alleviate[s] the burden placed on the federal judiciary by duplicative
26
     litigation” and “prevent[s] the possibility of conflicting judgments.” Id. (quoting Wallerstein v.
27
     MOTION TO STAY PENDING SUPREME COURT                                       BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                     44 Montgomery Street, 41st Floor
                                                                                        San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 10                                           (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                             www.bsfllp.com
            Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 11 of 14




 1   Dole Fresh Vegetables, Inc., 967 F. Supp. 2d 1289, 1292 (N.D. Cal. 2013)). Thus, it “should not
 2   be disregarded lightly.” Id. (quoting Alltrade, Inc. v. Uniweld Prods., Inc., 946 F.2d 622, 625
 3   (9th Cir. 1991)).
 4           A three-factor test informs whether the first-to-file rule should be applied: “[A] the
 5   chronology of the actions; [B] the similarity of the parties; and [C] the similarity of the issues.”
 6   Id. at *3 (quoting Kohn Law Grp., Inc. v. Auto Parts Mfg. Mississippi, Inc., 787 F.3d 1237, 1240
 7   (9th Cir. 2015)). “Notwithstanding these specific factors, the first-to-file rule ‘is not a rigid or
 8   inflexible rule to be mechanically applied, but rather is to be applied with a view to the dictates
 9   of sound judicial administration.’” Id. (quoting Decker Coal Co. v. Commonwealth Edison Co.,
10   805 F.2d 834, 844 (9th Cir. 1986)). All three factors support dismissing, transferring, or staying
11   this case.
12           A.      Matlock and Humphrey predate Samson’s complaint by more than
                     five years.
13
             The first factor is the chronology of the cases. The first-filed cases similar to Samson are
14
     two consolidated putative class actions pending in the U.S. District Court for the Eastern District
15
     of California, Matlock v. United HealthCare Services, Inc. and Humphrey v. United Healthcare
16
     Services, Inc. Matlock filed his complaint on October 22, 2013—more than five years before
17
     Samson did—claiming that United called his cell phone in violation of the TCPA. See Pritt
18
     Decl., Ex. A, Matlock Compl. ¶¶ 13–24, No. 13-cv-2206, ECF No. 2. And Humphrey filed his
19
     complaint on February 18, 2014—nearly five years before Samson did—also claiming the same.
20
     See Pritt Decl., Ex. B, Humphrey Compl. ¶¶ 5–6, 17, No. 13-cv-2206, ECF No. 48. The timing
21
     of these filings weighs heavily in favor of applying the first-to-file rule. See, e.g., Pars Equality
22
     Ctr., 2018 WL 6523135, at *4 (applying rule given that first-filed case pre-dated similar case by
23
     four months).
24
             B.      Matlock/Humphrey and Samson involve substantially similar parties.
25
             The second factor is similarity of the parties. The sole defendant in the putative class
26
     actions in both courts is United. With respect to the plaintiffs, “[i]n the context of class actions,
27
     MOTION TO STAY PENDING SUPREME COURT                                        BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                      44 Montgomery Street, 41st Floor
                                                                                         San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 11                                            (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                              www.bsfllp.com
            Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 12 of 14




 1   a court should compare the putative classes, rather than the named plaintiffs, to determine
 2   whether the classes encompass at least some of the same individuals.” Pars Equality Ctr., 2018
 3   WL 6523135, at *5. As explained above, the types of calls in Matlock (all calls regardless of
 4   whether or not they were pre-recorded) and Humphrey (all pre-recorded calls) subsume the types
 5   of calls at issue in both the current and the proposed putative classes in Samson. In particular,
 6   the Matlock putative class encompasses all of the other putative classes, including in this case,
 7   and includes all calls whether they were pre-recorded, made with an autodialer, or made without
 8   consent.
 9          C.      Matlock/Humphrey and Samson raise substantially similar issues.
10          The third first-to-file factor is similarity of the issues between this case and the first-filed

11   case. Again, only substantial similarity is needed. Pars Equality Ctr., 2018 WL 6523135, at *6.

12   But here, all of the issues in this case are also at issue in Matlock and Humphrey. Each case

13   alleges that United violated the same TCPA cell phone provision. See Pritt Decl, Ex. A, Matlock

14   Compl. ¶¶ 13, 26; Pritt Decl., Ex. B, Humphrey Compl. ¶ 22; Samson Compl., Dkt. 1, ¶¶ 5.2,

15   8.3. And each involves calls addressed to (and intended for) a United member, not the plaintiff.

16   See Pritt Decl., Ex. A, Matlock Compl. ¶ 21; Pritt Decl., Ex. B, Humphrey Compl. ¶ 6; Samson

17   Compl.. Dkt. 1, ¶ 6.12. Moreover, each case seeks treble damages for willful or knowing

18   violations plus injunctive relief. See Pritt Decl., Ex. A, Matlock Compl. ¶¶ 46–48; Pritt Decl.,

19   Ex. B, Humphrey Compl. ¶¶ 30, Prayer for Relief at b; Samson Compl., Dkt. 1, ¶¶ 9.3, Prayer

20   for Relief at D.

21          This similarity of issues means discovery will overlap. And because discovery in TCPA

22   cases is substantial and expensive, undergoing discovery twice on overlapping putative classes

23   will waste resources and possibly result in different sets of discovery based on conflicting court

24   orders. And while the parties in this case have engaged in discovery, thus far it has been limited

25   primarily to only a few United teams and their outbound dialing campaigns that included

26   Plaintiff’s number. But Plaintiff intends to seek leave to amend his complaint and to move to

27
     MOTION TO STAY PENDING SUPREME COURT                                        BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                      44 Montgomery Street, 41st Floor
                                                                                         San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 12                                            (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                              www.bsfllp.com
             Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 13 of 14




 1   certify a class or classes that would require extensive discovery beyond what has been done so
 2   far.
 3           Given the close match on all three factors, dismissal is “more appropriate” than a stay
 4   because “the putative class members in this suit can obtain relief in” Matlock and Humphrey.
 5   Fisher v. Duff, 2016 WL 3280429, at *3 (W.D. Wash. 2016) (dismissing suit brought by
 6   Samson’s counsel, Terrell Marshall, because “‘[d]ismissal is proper where the court of first
 7   filing provides adequate remedies’” (quoting Worldwide, Ltd., 544 F. Supp. 2d at 963)).
 8   Regardless, the Court should at least transfer the case to the Matlock court. That would promote
 9   judicial economy since the Matlock court already consolidated Humphrey with Matlock. See
10   Related Case Order at 1–2, Humphrey v. United HealthCare Services, Inc., No. 14-cv-01792,
11   ECF No. 41 (E.D. Cal., Sept. 4, 2014) (“The actions involve many of the same defendants and
12   are based on the same or similar claims, the same property transaction or event, similar
13   questions of fact and the same questions of law, and would therefore entail a substantial
14   duplication of labor if heard by different judges.”); id., Order, ECF No. 51 (Oct. 29, 2014)
15   (consolidating Humphrey with Matlock).
16                                            CONCLUSION
17           For the foregoing reasons, United requests that the Court grant Plaintiff’s motion and
18   stay this case pending American Association of Political Consultants, or dismiss, stay, or
19   transfer this case to the U.S. District Court for the Eastern District of California under the first-
20   to-file rule.
21

22

23

24

25

26

27
     MOTION TO STAY PENDING SUPREME COURT                                        BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                                      44 Montgomery Street, 41st Floor
                                                                                         San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 13                                            (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                              www.bsfllp.com
           Case 2:19-cv-00175-JLR Document 75 Filed 04/08/20 Page 14 of 14




     Dated: April 8, 2020                By: /s/ Maxwell V. Pritt
 1
                                             Quyen L. Ta, Admitted Pro Hac Vice
 2                                           Maxwell V. Pritt, Admitted Pro Hac Vice
                                             BOIES SCHILLER FLEXNER LLP
 3                                           44 Montgomery Street, 41st Floor
                                             San Francisco, CA 94104
 4                                           Telephone: (415) 293-6800
                                             Facsimile: (415) 293-6899
 5
                                             Email: qta@bsfllp.com
 6                                                    mpritt@bsfllp.com

 7

 8   Dated: April 8, 2020                By: /s/ Barbara J. Duffy
                                             Barbara J. Duffy, WSBA No. 18885
 9                                           LANE POWELL PC
                                             1420 Fifth Avenue, Suite 4200
10                                           P.O. Box 91302
11                                           Seattle, WA 98111-9402
                                             Telephone: (206) 223-7944
12                                           Facsimile: (206) 223-7107
                                             Email: duffyb@lanepowell.com
13
                                              Attorneys for Defendant
14
                                              United HealthCare Services, Inc.
15

16

17

18

19

20

21

22

23

24

25

26

27
     MOTION TO STAY PENDING SUPREME COURT                             BOIES SCHILLER FLEXNER LLP
     DECISION, OR TO DISMISS, TRANSFER, OR STAY                           44 Montgomery Street, 41st Floor
                                                                              San Francisco, CA 94104
     UNDER FIRST-TO-FILE RULE - PAGE 14                                 (t) 415 293-6800 | (f) 415 293-6899
     CASE NO. 2:19-CV-00175-JLR                                                   www.bsfllp.com
